397 U.S. 661 (1970)
FIRST NATIONAL BANK OF SANTA FE
v.
COMMISSIONER OF REVENUE OF NEW MEXICO.
No. 1171.
Supreme Court of United States.
Decided April 27, 1970
APPEAL FROM THE COURT OF APPEALS OF NEW MEXICO.
S. Hazard Gillespie and Porter R. Chandler for appellant.
James A. Maloney, Attorney General of New Mexico, Gary O'Dowd, Deputy Attorney General, and Justin Reid, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.